Employment Agreement
This Employment Agreement is made and entered into effective June 3, 2014, by
and among Trinity Capital Corporation, a New Mexico corporation, Los Alamos
National Bank, a national banking association with its main office located in
Los Alamos, New Mexico, and John S. Gulas.  As used in this Agreement,
capitalized terms have the meanings set forth in Section 23.
Recitals
A.            The Bank is a wholly-owned subsidiary of the Company.
B.            The Company and the Bank desire to employ Executive as Chief
Executive Officer and President of the Company and Chief Executive Officer of
the Bank, and Executive desires to be employed by the Company and the Bank, on
the terms and conditions set forth herein.
C.            The Parties have made commitments to each other on a variety of
important issues concerning Executive's employment, including the performance
that will be expected of Executive, the compensation Executive will be paid, how
long and under what circumstances Executive will remain employed, and the
financial details relating to any decision that either the Company or Executive
may make to terminate this Agreement and Executive's employment with the
Company.
D.            The Parties desire to enter into this Agreement as of the
Effective Date and to have this Agreement supersede all agreements between the
Parties, whether or not in writing, and to have any such prior agreements become
null and void as of the Effective Date.
 
Agreement
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.            Employment Period.  The Company shall employ Executive during the
Employment Period and Executive shall remain in the employ of the Company and
provide services to the Company during the Employment Period in accordance with
the terms of this Agreement.  The "Employment Period" shall be the period
beginning on the Effective Date and ending on the second anniversary of the
Effective Date, unless sooner terminated as provided herein, provided that the
Employment Period shall be extended automatically for one additional year
beginning on the first anniversary of the Effective Date and on each anniversary
thereafter unless either Party notifies the other Party, by written notice
delivered no later than 90 days prior to such anniversary, that the Employment
Period shall not be extended.  Notwithstanding any provision of this Agreement
to the contrary, if a Change in Control occurs during the Employment Period,
this Agreement shall remain in effect for the one-year period immediately
following the Change in Control and shall then terminate.
 
2.            Duties.
(a)            During the Employment Period, Executive shall devote Executive's
full business time, energy, and talent to serving as Chief Executive Officer and
President of the Company and Chief Executive Officer of the Bank, subject to the
direction of the Board.
(b)            Executive shall have the duties that are commensurate with
Executive's positions and any other duties consistent therewith that may be
assigned to Executive by the Board, and Executive shall perform all such duties
faithfully and efficiently.  Executive shall have such powers as are inherent to
the undertakings applicable to Executive's positions and necessary to carry out
the duties required of Executive hereunder.
(c)            Notwithstanding the foregoing provisions of this Section 2,
during the Employment Period, Executive may devote reasonable time to activities
other than those required under this Agreement, including activities of a
charitable, educational, religious, or similar nature to the extent such
activities do not, in the judgment of the Board, inhibit, prohibit, interfere
with, or conflict with Executive's duties under this Agreement or conflict in
any material way with the business of the Company or any Affiliate; provided,
however, that Executive shall not serve on the board of directors of any
business (other than the Company or an Affiliate) or hold any other position
with any business without receiving the prior written consent of the Board.
 
3.            Compensation and Benefits.  During the Employment Period, while
Executive is employed by the Company, the Company shall compensate Executive for
Executive's services as follows:
(a)            Executive shall be paid a base salary at an annual rate of
$400,000.00 (the "Annual Base Salary"), which shall be payable in accordance
with the normal payroll practices of the Company then in effect.  Beginning in
2015, each year during the Employment Period, Executive's Annual Base Salary
shall be reviewed by the Board for possible increase, but not decrease, with any
such increase to be effective as of January 1 of the year of such adjustment.
(b)            Executive shall be eligible to receive performance-based annual
incentive bonuses (each, the "Incentive Bonus") from the Company for each fiscal
year ending during the Employment Period.  Incentive Bonuses shall be as
determined by the Board, or as may be pursuant to a new annual incentive plan as
may be adopted and in effect from time to time.  Any Incentive Bonus shall be
paid to Executive no later than two and one-half months after the close of the
year in which it is earned, provided that any Incentive Bonus shall not be
considered earned until the Board has made all determinations and taken all
actions necessary to establish such Incentive Bonus.
(c)            Executive shall receive an initial equity award under the
Company's stock incentive plan, with a grant date fair value for GAAP purposes
of $50,000.00.  The type and form of the award shall be determined by the
Compensation Committee of the Board in consultation with the Executive.  The
award will vest over a period of not less than two years.
(d)            Executive shall be eligible to participate, subject to the terms
thereof, in all incentive plans of the Company as may be in effect from time to
time with respect to senior executives employed by the Company, on as favorable
a basis as other similarly situated and performing executives.
(e)            Executive and Executive's dependents, as the case may be, shall
be eligible to participate, subject to the terms thereof, in all pension and
similar benefit plans and all medical, dental, disability, group and executive
life, accidental death and travel accident insurance, and other similar welfare
benefit plans of the Company as may be in effect from time to time with respect
to senior executives employed by the Company, on as favorable a basis as other
similarly situated and performing executives.
(f)            Executive shall be entitled to accrue paid vacation days and
holidays in accordance with and subject to the Company's paid time off programs
and policies as may be in effect from time to time, provided that Executive
shall accrue a minimum of 15 vacation days and 10 sick days per calendar year.
 Two additional vacation days accrue on each anniversary of the Effective Date.
Following the release of the Bank from the Consent Order issued by the Office of
the Comptroller of the Currency on December 17, 2013, Executive shall be
entitled to accrue a minimum of 20 vacation days per calendar year.
(g)            Executive shall be eligible to be reimbursed by the Company, on
terms that are substantially similar to those that apply to other similarly
situated and performing executives employed by the Company, for reasonable
out-of-pocket expenses for entertainment, travel, meals, lodging, and similar
items that are consistent with the Company's expense reimbursement policy and
that are actually incurred by Executive in the promotion of the Company's
business.  Executive shall be provided a cellular phone, an Apple iPad and a
computer, all subject to the Company's policy, as may be in effect from time to
time, regarding the use and return of Company property.
(h)            The Company shall pay to Executive on a monthly basis the sum of
$750.00 as an automobile allowance, in accordance with the normal payroll
practices of the Company then in effect.  Executive shall be responsible for all
expenses for fuel, maintenance, repairs, insurance, and other costs relating to
Executive's automobile.


(i)            The Company shall provide the following:


(i)
Reasonable costs of packing, moving and unpacking of household items and the
moving of one automobile, if the Executive relocates to the Los Alamos, New
Mexico area within 12 months of the Effective Date.  The Executive must submit
two bids for such moving costs and the Company shall have the right to select
one of the two bids and shall pay the costs directly to the service provider.

(ii)
Up to $5,000 per month for the purpose of offsetting travel, temporary housing,
meals and associated expenses with such payments to be made for the shorter of
six months or through the date on which Executive takes possession of a new
residence in the Los Alamos, New Mexico area.

(iii)
One-half (1/2) of a reasonable realty sales fee related to the sale of the
Executive's primary residence in Canfield, Ohio.

(iv)
Any relocation assistance shall be included in Executive's Form W-2 as wages.

4.            Rights upon Termination.  This Agreement and Executive's
employment under this Agreement may be terminated for any of the reasons
described in this Section 4.  Executive's right to benefits, if any, for periods
after the Termination Date shall be determined in accordance with this
Section 4:
(a)            Minimum Benefits.  If the Termination Date occurs during the
Employment Period for any reason, Executive shall be entitled to the Minimum
Benefits, in addition to any other benefits to which Executive may be entitled
under the following provisions of this Section 4 or the express terms of any
employee benefit plan or as required by law.  Any benefits to be provided to
Executive pursuant to this Section 4(a) shall be provided within 30 days after
the Termination Date; provided, however, that any benefits, incentives, or
awards payable as described in Section 4(e)(i) shall be provided in accordance
with the terms of the applicable plan, program, or arrangement.  Except as may
expressly be provided to the contrary in this Agreement, nothing in this
Agreement shall be construed as requiring Executive to be treated as employed by
the Company or any Affiliate following the Termination Date for purposes of any
plan, program, or arrangement.
(b)            Certain Terminations During a Covered Period Commencing within 24
Months of Effective Date.  If a Change in Control occurs within the 24 months
immediately following the Effective Date, during any automatic 12 month
extension of this Agreement, or during the 12 month period immediately following
the Change in Control, and Executive's employment under this Agreement is
terminated as a result of (i) an Involuntary Termination during a Covered
Period, or (ii) Executive's voluntary Termination within 30 days following the
effective date of the Change in Control, then, in addition to the Minimum
Benefits, the Company shall pay to Executive in a single lump sum an amount
equal to the Severance Amount, subject to all applicable tax withholding.  The
payment of the Severance Amount will be made by the Company on the 45th day
following the Termination Date.
(c)            Any Other Termination.  If the Termination Date occurs during the
Employment Period and is a result of any reason other than as set forth in
Section 4(b) above, then, other than the Minimum Benefits, Executive shall have
no right to benefits under this Agreement (and the Company and its Affiliates
shall have no obligation to provide any such benefits) for periods after the
Termination Date.
(d)            Golden Parachute Payment Adjustment.  It is the intention of the
Parties that no portion of any payment under this Agreement, or payments to or
for the benefit of Executive under any other agreement or plan, be deemed to be
an Excess Parachute Payment.  The present value of payments to or for the
benefit of Executive in the nature of compensation, receipt of which is
contingent on a Change in Control, and to which Code Section 280G applies (in
the aggregate "Total Payments") shall not exceed an amount equal to $1.00 less
than the maximum amount that the Company may pay without loss of deduction under
Code Section 280G(a).  Present value for purposes of this Section 4(d) shall be
calculated in accordance with Code Section 280G(d)(4).  Within 90 days following
the earlier of the giving of the notice of termination or the giving of notice
by the Company to Executive of its belief that there is a payment or benefit due
to Executive that will result in an Excess Parachute Payment, Executive and the
Company, at the Company's expense, shall obtain the opinion of such legal
counsel and certified public accountants as Executive may choose
(notwithstanding the fact that such persons have acted or may also be acting as
the legal counsel or certified public accountants for the Company or the Bank),
which opinions need not be unqualified, which set forth (i) the amount of the
includable compensation of Executive for the base period, as determined under
Code Section 280G, (ii) the present value of Total Payments, and (iii) the
amount and present value of any Excess Parachute Payments.  If such opinions
determine that there would be an Excess Parachute Payment, the payment hereunder
or any other payment determined by such counsel to be includable in Total
Payments shall be modified, reduced, or eliminated as specified by Executive in
writing delivered to the Company within 60 days of Executive's receipt of such
opinions or, if Executive fails to so notify the Company, then as the Company
shall reasonably determine, so that under the bases of calculation set forth in
such opinions there will be no Excess Parachute Payment; provided, however, that
any such specification by Executive or the Company shall not be effective where
it would result in an imposition of any additional income tax under Code Section
409A.  The provisions of this Section 4(d), including the calculations, notices,
and opinions provided for herein shall be based upon the conclusive presumption
that (A) the compensation provided for in this Agreement and (B) any other
compensation earned by Executive pursuant to the Company's or the Bank's
programs that would have been provided in any event are reasonable compensation
for services rendered, even though the timing of such payment is triggered by
the Change in Control; provided, however, that if such legal counsel so requests
in connection with the opinion required by this Section 4(d), Executive and the
Company shall obtain, at the Company's expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by Executive.
(e)            Other Benefits.
(i)
Executive's rights following a Termination with respect to any benefits,
incentives, or awards provided to Executive pursuant to the terms of any plan,
program, or arrangement sponsored or maintained by the Company or its
Affiliates, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program, or arrangement and
this Agreement shall have no effect upon such terms except as specifically
provided herein.

(ii)
Except as specifically provided herein, the Company and its Affiliates shall
have no further obligations to Executive under this Agreement following a
Termination.

(f)            Removal from any Boards and Positions.  Unless otherwise agreed
to in writing by the Parties at the time of Termination, upon a Termination,
Executive shall be deemed to resign (i) if a member, from the Board and the
board of directors of any Affiliate and any other board to which Executive has
been appointed or nominated by or on behalf of the Company or an Affiliate,
(ii) from each position with the Company and any Affiliate, including as an
officer of the Company or an Affiliate and (iii) as a fiduciary of any employee
benefit plan of the Company and any Affiliate.
(g)            Regulatory Suspension and Termination.
(i)
If Executive is suspended or temporarily prohibited from participating in the
conduct of the affairs of the Company or an Affiliate by a notice served under
Section 8(e) or 8(g) of the FDIA, all obligations of the Company and the
Affiliates under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings, provided that if the charges in such
notice are dismissed, the Company may in its discretion (A) pay Executive all or
part of the compensation withheld while its and the Affiliates' obligations
under this Agreement were suspended and (B) reinstate in whole or in part any of
its and the Affiliates' obligations that were suspended, all in accordance with
Code Section 409A.

(ii)
If Executive is removed or permanently prohibited from participating in the
conduct of the affairs of the Company or an Affiliate by an order issued under
Section 8(e) or 8(g) of the FDIA, all obligations of the Company and the
Affiliates under this Agreement shall terminate as of the effective date of the
order, provided that this Section 4(g) shall not affect any vested rights of the
Parties.

(iii)
If the Company is in default as defined in Section 3(x) of the FDIA, all
obligations of the Company under this Agreement shall terminate as of the date
of default, provided that this Section 4(g) shall not affect any vested rights
of the Parties.

(iv)
All obligations of the Company under this Agreement shall be terminated, except
to the extent determined by the FDIC that continuation of this Agreement is
necessary for the continued operation of the institution, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Company
under the authority contained in Section 13(c) of the FDIA, or when the Company
is determined by the FDIC to be in an unsafe or unsound condition, provided that
this Section 4(g) shall not affect any vested rights of the Parties.

(v)
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the FDIA.

(h)            Clawback.  Notwithstanding any provision of this Agreement to the
contrary, Executive covenants and agrees that the Company and the Bank and their
successors and assigns shall have the right to demand the return of any "golden
parachute payments" (as defined in 12 C.F.R. Part 359) in the event that
information is obtained indicating that the Executive committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses contained in 12 C.F.R. § 359.4(a)(4) or any
Severance Restriction applies.  Executive shall repay to the Company the
aggregate amount of any such payments, with such repayment to occur no later
than 30 days following Executive's receipt of a written notice from the Company
indicating that payments received by Executive under this Agreement are subject
to recapture or clawback pursuant to the Severance Restrictions and/or the terms
of this paragraph.
 
5.            Release.  Notwithstanding any provision of this Agreement to the
contrary, Executive shall not be entitled to any benefits under Section (4)
(other than the Minimum Benefits), and shall repay to the Company any such
benefits received, unless Executive executes (without subsequent revocation) and
delivers to the Company a Release within 21 days (or such longer period to the
extent required by applicable law) following the Termination Date.
 
6.            Restrictive Covenants.  Executive acknowledges that Executive has
been and will continue to be provided intimate knowledge of the business
practices, trade secrets, and other confidential and proprietary information of
the Company (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Company and the ability of the Company to continue its business.  Executive
further acknowledges that, during the course of Executive's employment with the
Company, Executive may produce and have access to Confidential Information.
(a)            Confidential Information.  During the course of Executive's
employment and following a Termination:
(i)            Executive shall not directly or indirectly use, disclose, copy,
or make lists of Confidential Information for the benefit of anyone other than
the Company, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Company, required by law, or otherwise as reasonably necessary or
appropriate in connection with the performance by Executive of Executive's
duties to the Company.
(ii)            If Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Company or its Affiliates, or
Executive's activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order, or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.
(iii)            Executive shall take reasonable precautions to protect against
the inadvertent disclosure of Confidential Information.
(iv)            Executive shall abide by the Company's policies, as in effect
from time to time, respecting avoidance of interests conflicting with those of
the Company and its Affiliates.  In this regard, Executive shall not directly or
indirectly render services to any person or entity where Executive's service
would involve the use or disclosure of Confidential Information.
(v)            Executive shall not use any Confidential Information to guide
Executive in searching publications or other publicly available information,
selecting a series of items of knowledge from unconnected sources, and fitting
them together to claim that Executive did not violate any terms set forth in
this Agreement.
(b)            Documents and Property.
(i)            All records, files, documents, and other materials or copies
thereof relating to the business of the Company or its Affiliates that Executive
prepares, receives, or uses, shall be and remain the sole property of the
Company and, other than in connection with the performance by Executive of
Executive's duties to the Company, shall not be removed from the premises of the
Company or its Affiliates without the Company's prior written consent, and shall
be immediately returned to the Company upon a Termination, together with all
copies (including copies or recordings in electronic form), abstracts, notes, or
reproductions of any kind made from or about the records, files, documents, or
other materials.
(ii)            Executive acknowledges that Executive's access to and permission
to use the Company's and its Affiliates' computer systems, networks, and
equipment, and all the Company and Affiliate information contained therein, is
restricted to legitimate business purposes on behalf of the Company and
reasonable personal use in accordance with the Company's applicable policies and
procedures.  Any other access to or use of such systems, networks, equipment,
and information is without authorization and is prohibited.  The restrictions
contained in this Section 6(b) extend to any personal computers or other
electronic devices of Executive that are used for business purposes relating to
the Company or its Affiliates.  Executive shall not transfer any Company or
Affiliate information to any personal computer or other electronic device that
is not otherwise used for any business purpose relating to the Company or an
Affiliate.  Upon a Termination, Executive's authorization to access and
permission to use the Company's and its Affiliates' computer systems, networks,
and equipment, and any Company and Affiliate information contained therein,
shall cease, and Executive shall delete any Company and Affiliate information
from Executive's personal computer or other electronic device.
(c)            Non-Competition and Non-Solicitation.  The primary service area
of the Company's business in which Executive will actively participate extends
separately to the Restricted Area.  Therefore, as an essential ingredient of and
in consideration of this Agreement and Executive's employment with the Company,
Executive shall not, during Executive's employment with the Company or during
the Restricted Period, directly or indirectly do any of the following (all of
which are collectively referred to in this Agreement as the "Restrictive
Covenant"):
(i)            Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation, or control of, be employed
by, associated with, or in any manner connected with, serve as a director,
officer, or consultant to, lend Executive's name or any similar name to, lend
Executive's credit to or render services or advice to, in each case in the
capacity (or any substantially similar capacity) that Executive provided
services to the Company, any person, firm, partnership, corporation, other
business entity, or trust that owns, operates, or is in the process of forming a
Competitor with an office located, or to be located at an address identified in
a filing with any regulatory authority, within the Restricted Area; provided,
however, that the ownership by Executive of shares of the capital stock of any
institution, which shares are listed on a securities exchange and that do not
represent more than 1% of the institution's outstanding capital stock, shall not
violate any terms of this Agreement;
(ii)            (A) Induce or attempt to induce any employee of the Company or
its Affiliates to leave the employ of the Company or its Affiliates;
(B) interfere with the relationship between the Company or its Affiliates and
any employee of the Company or its Affiliates; or (C) induce or attempt to
induce any customer, supplier, licensee, or other business relation of the
Company or its Affiliates with whom Executive had an ongoing business
relationship to cease doing business with the Company or its Affiliates or
interfere with the relationship between the Company or its Affiliates and their
respective customers, suppliers, licensees, or other business relations with
whom Executive had an ongoing business relationship.
(iii)            Solicit the business of any person or entity known to Executive
to be a customer of the Company or its Affiliates, where Executive, or any
person reporting to Executive, had accessed Confidential Information of, had an
ongoing business relationship with, or had made Substantial Business Efforts
with respect to, such person or entity, with respect to products, activities, or
services that compete in whole or in part with the products, activities, or
services of the Company or its Affiliates.
(iv)            Serve as the agent, broker, or representative of, or otherwise
assist, any person or entity in obtaining services or products from any
Competitor within the Restricted Area, with respect to products, activities, or
services that Executive devoted time to on behalf of the Company or any
Affiliate (or any substantially similar products, activities, or services) and
that compete in whole or in part with the products, activities, or services of
the Company or its Affiliates.
(v)            Accept employment with, provide services to, or act in any other
such capacity for or with any Competitor, if in such employment or capacity
Executive would inevitably use or disclose the Company's Confidential
Information in Executive's work or service for such Competitor.
(d)            Works Made for Hire; Ownership of Company Work Product.
(i)            The Parties understand and agree that all work prepared by
Executive for the Company or for its Affiliates shall be a Work Made For Hire as
such phrase is defined under the U.S. Copyright laws, 17 U.S.C. § 101 et seq.,
and if such work does not qualify as a Work Made For Hire, Executive shall, and
does, assign to the Company all of Executive's right, title, and interest in and
to the work, including all patent, copyright, trademark, and other proprietary
rights thereto.  Executive waives and releases all moral rights in any of the
works as Executive may possess by virtue of the Visual Artist's Moral Rights Act
of 1990 and various country or state laws of attribution, authorship, and
integrity commonly referred to as Moral Rights Law.  Executive shall not assert
any claim based upon such moral rights against the Company, the Affiliates, or
any of their respective successors in interest or assigns.  Executive shall have
no right, title, or interest in any of the work and shall not be entitled to any
royalties or other proceeds received by the Company or its Affiliates from the
commercialization in any manner of the work.
(ii)            Executive hereby assigns to the Company any right, title, and
interest in and to all Company Work Product that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the Company
or its Affiliates.
(iii)            Executive shall execute and deliver any instruments or
documents and do all further acts (including the giving of testimony and
executing any applications, oaths, and assignments) requested by the Company
(both before and after a Termination) in order to vest more fully in the Company
or its Affiliates all ownership rights in the Company Work Product (including
obtaining patent, copyright, trademark, or other intellectual property
protection therefore in the United States and foreign countries). 
(iv)            The Company or its Affiliates shall at all times own and have
exclusive right, title, and interest in and to all Confidential Information and
Company Work Product, and the Company or its Affiliates shall retain the
exclusive right to use, license, sell, transfer, and otherwise exploit and
dispose of the same.  Executive acknowledges the Company's or its Affiliates'
exclusive right, title, and interest in and to the Confidential Information and
Company Work Product, and shall not contest, challenge or make any claim adverse
to the Company's or its Affiliates' ownership of or the validity of the
Confidential Information and Company Work Product, any future application for
registration or registration thereof, or any rights of the Company or its
Affiliates therein, or which, directly or indirectly, may impair any part of the
Company's or its Affiliates' right, title, and interest therein.
(v)            To the extent required by applicable state statute, this
Section 6(d) shall not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company or its Affiliates was used
and that was developed entirely on Executive's own time, unless the invention
(i) relates to the business of the Company or an Affiliate or to the Company's
or an Affiliate's actual or demonstrably anticipated research or development or
(ii) results from any work performed by Executive for the Company or an
Affiliate. 
(e)            Consent and Release.  From time to time, the Company's locations
may be the subject of a Promotional Work.  Executive acknowledges that Executive
is aware that Executive's name, image, and likeness may be captured in such
Promotional Work, and hereby consents and agrees that the Company may use
Executive's name, image, and likeness as captured in the Promotional Work in any
manner, in connection with the Company's products and services, and, at all
times, the Company, its Affiliates, and, without limitation, their respective
customers, successors, licensees, and assigns, may continue to use the
Promotional Work that includes Executive's name, image, or likeness.  Executive,
Executive's heirs, predecessors, successors, assigns, and all affiliated
entities hereby fully and finally release, remise, and forever discharge the
Company, its Affiliates, their respective predecessors, successors, assigns, and
all affiliated entities, and each of their respective directors, officers,
members, shareholders, partners, employees, customers, agents, and attorneys, to
the extent that such apply, of and from any and all manner of actions, causes of
action, losses, claims, demands, liabilities, obligations, suits, debts, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
and executions, in law or in equity, that arise out of or are related to the
Company's or its Affiliates' use of a Promotional Work that includes Executive's
name, image, or likeness.
(f)            Online Medium.
(i)            Executive shall not create or otherwise establish any Online
Medium without the Company's prior written consent.  Notwithstanding the
foregoing, if Executive creates an Online Medium without such prior written
consent, Executive shall, and hereby does (A) assign to the Company any right,
title, and interest Executive may have in and to the Online Medium and (B)
transfer to the Company all primary administrative rights to the Online Medium,
including all codes and passwords.  If the Company has approved the content of
any material to be posted or otherwise used online and obtained primary
administrative rights to the Online Medium, then the Company may, at its sole
and absolute discretion, provide Executive with subordinate administrative
access to, and guidelines for, Executive's use of such Online Medium in
connection with Executive's duties under this Agreement.  Executive has no
right, title, or interest to any material or other information on any Online
Medium including all "fans," "followers," "friends," and "contacts" associated
therewith that mentions, uses, or refers in any way to Company Proprietary and
Intellectual Property, Company Work Product, or Confidential Information, which
shall remain the sole and exclusive property of the Company, even if such Online
Medium is established by Executive or otherwise held in the name of Executive. 
Upon a Termination, the Company will remove Executive's administrative access to
the Online Medium. 
(ii)            Executive shall execute and deliver any instruments or documents
and do all further acts (including the giving of testimony and executing any
applications, oaths, and assignments) requested by the Company (both before and
after a Termination) in order to vest more fully in the Company or its
Affiliates all ownership rights in the Online Medium (including obtaining any
available intellectual property or similar protection therefore in the United
States and foreign countries).
(iii)            The Company or its Affiliates shall at all times own and have
exclusive right, title, and interest in and to all Online Medium, and the
Company or its Affiliates shall retain the exclusive right to use, license,
sell, transfer, and otherwise exploit and dispose of the same.  Executive
acknowledges the Company's or its Affiliates' exclusive right, title, and
interest in and to the Online Medium, and shall not contest, challenge, or make
any claim adverse to the Company's or its Affiliates' ownership of or the
validity of the Online Medium, any future application for registration or
registration thereof, or any rights of the Company or its Affiliates therein, or
which, directly or indirectly, may impair any part of the Company's or its
Affiliates' right, title, and interest therein.
(g)            Company Proprietary and Intellectual Property.  The Company or
its Affiliates shall at all times own and have exclusive right, title, and
interest in and to all Company Proprietary and Intellectual Property, and the
Company or its Affiliates shall retain the exclusive right to use, license,
sell, transfer, and otherwise exploit and dispose of the same.  Executive
acknowledges the Company's or its Affiliates' exclusive right, title, and
interest in and to Company Proprietary and Intellectual Property, and shall not
contest, challenge, or make any claim adverse to the Company's or its
Affiliates' ownership of or the validity of Company Proprietary and Intellectual
Property, any future application for registration or registration thereof, or
any rights of the Company or its Affiliates therein, or which, directly or
indirectly, may impair any part of the Company's or its Affiliates' right,
title, and interest therein.  Executive shall not use or otherwise exploit any
of Company Proprietary and Intellectual Property in any manner not authorized by
the Company.
(h)            Remedies for Breach of Restrictive Covenant.
(i)            Executive has reviewed the provisions of this Agreement with
legal counsel, or has been given adequate opportunity to seek such counsel, and
Executive acknowledges that the covenants contained in this Section 6 are
reasonable with respect to their duration, geographical area, and scope.
(ii)            Executive acknowledges that (A) the restrictions contained in
this Section 6 are reasonable and necessary for the protection of the legitimate
business interests of the Company, (B) such restrictions create no undue
hardships, (C) any violation of these restrictions would seriously, adversely,
and irreparably injure the Company and such interests, and (D) such restrictions
were a material inducement to the Company to employ Executive and to enter into
this Agreement.
(iii)            Executive must, and the Company may, communicate the existence
and terms of this Agreement to any third party with whom Executive may seek or
obtain future employment or other similar arrangement.
(iv)            In the event of any violation or threatened violation of the
restrictions contained in this Section 6, the Company, in addition to and not in
limitation of, any other rights, remedies, or damages available to the Company
under this Agreement or otherwise at law or in equity, shall not be required to
provide any amounts or benefits under this Agreement and shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by Executive and all persons directly or indirectly acting for or with
Executive, as the case may be, without any requirement that the Company post
bond.
(v)            If Executive violates the Restrictive Covenant and the Company
brings legal action for injunctive or other relief, the Company shall not, as a
result of the time involved in obtaining such relief, be deprived of the benefit
of the full period of the Restrictive Covenant; accordingly, the Restrictive
Covenant shall be deemed to have the duration specified herein computed from the
date the relief is granted but reduced by the time between the period when the
Restricted Period began to run and the date of the first violation of the
Restrictive Covenant by Executive.
(i)            Other Agreements.  In the event of the existence of another
agreement between the Parties that (i) is in effect during the Restricted
Period, and (ii) contains restrictive covenants that conflict with any of the
provisions of this Section 6, then the more restrictive of such provisions from
the two agreements shall control for the period during which both agreements
would otherwise be in effect.
 
7.            No Set-Off; No Mitigation.  Except as provided herein, the
Company's obligation to provide benefits under this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense, or other right the
Company may have against Executive or others.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.
 
8.            Notices.  Notices and all other communications under this
Agreement shall be in writing and shall be deemed given when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: if to the Company, to the principal headquarters of the
Company, attention: General Counsel; and if to Executive, to Executive's most
recent address in the Company's records; or, in each respective case, to such
other address as either Party may furnish to the other in writing, except that
notices of changes of address shall be effective only upon receipt.
 
9.            Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New Mexico, without regard to principles of
conflict of laws (whether in the State of New Mexico or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New Mexico.
 
10.            Choice of Venue and Consent to Jurisdiction.  Each Party hereby
irrevocably submits to the exclusive jurisdiction of the First Judicial District
Court for the State of New Mexico, if such courts have or can acquire
jurisdiction, and if such jurisdiction does not exist and cannot be acquired, to
the exclusive jurisdiction of the United States District Court for the District
of New Mexico, for the purpose of any suit, action, or other proceeding arising
out of or based on this Agreement or any other agreement contemplated hereby or
any subject matter hereof, whether in tort, contract, or otherwise.
 
11.            Service of Process.  Each Party may be served with process in any
manner permitted under State of New Mexico law, or by United States registered
or certified mail, return receipt requested.
 
12.            Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties concerning the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements, and arrangements
with respect thereto, whether written or oral, including any written offer of
employment.
 
13.            Withholding of Taxes.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city and other taxes as may be
required pursuant to any law, governmental regulation, or ruling.
 
14.            No Assignment.  Executive's right to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest, or otherwise, other than a transfer by will or by the laws
of descent or distribution.  In the event of any attempted assignment or
transfer contrary to this Section 14, the Company and its Affiliates shall have
no liability to pay any amount so attempted to be assigned or transferred.  This
Agreement shall inure to the benefit of and be enforceable by Executive's
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.
 
15.            Successors.  This Agreement shall be binding upon and inure to
the benefit of the Company, its successors, and assigns.
 
16.            Legal Fees.  In the event that either Party commences mediation,
arbitration, litigation, or any similar action to enforce or protect such
Party's rights in accordance with and under this Agreement, the prevailing Party
in any such action shall be entitled to recover reasonable attorneys' fees and
costs (including the costs of experts, evidence, and counsel) and other costs
relating to such action, in addition to all other entitled relief, including
damages and injunctive relief.
 
17.            Amendment.  This Agreement may not be amended or modified except
by written agreement signed by the Parties.
 
18.            Executive Acknowledgement.  Executive hereby represents that from
and after the Effective Date the performance of Executive's duties hereunder
will not breach any other agreement to which Executive is a party.  Executive
acknowledges that Executive has read and understands this Agreement, is fully
aware of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein, and
has entered into this Agreement freely based on Executive's own judgment.
 
19.            No Inconsistent Obligations. Executive represents and warrants
that he is aware of no obligations legal or otherwise that are inconsistent with
the terms of this Agreement or with his employment by the Company and the Bank.
Executive acknowledges that he is subject to one or more restrictive covenants
in favor of The Farmers National Bank of Canfield and Farmers National Banc
Corp. (the "Farmers Covenants"). Executive represents and warrants that his
employment under this Agreement will not, directly or indirectly, cause or
result in a violation of the Farmers Covenants. Executive will not disclose to
the Company or the Bank, or use, or induce the Company or the Bank to use, any
proprietary information or trade secrets of others. Executive represents and
warrants that he has returned all proprietary and confidential information
belonging to all prior employers.
 
20.            Code Section 409A.
(a)            To the extent any provision of this Agreement or action by the
Company would subject Executive to liability for interest or additional taxes
under Code Section 409A, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Company.  It is intended that this
Agreement will comply with Code Section 409A, and this Agreement shall be
administered accordingly and interpreted and construed on a basis consistent
with such intent.  Notwithstanding any provision of this Agreement to the
contrary, no termination or similar payments or benefits shall be payable
hereunder on account of a Termination unless such Termination constitutes a
"separation from service" within the meaning of Code Section 409A.  For purposes
of Code Section 409A, all installment payments of deferred compensation made
hereunder, or pursuant to another plan or arrangement, shall be deemed to be
separate payments.  To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Code Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent
necessary (including retroactively) by the Company to avoid the application of
taxes or interest under Code Section 409A, while maintaining to the maximum
extent practicable the original intent of this Agreement.  This Section 19 shall
not be construed as a guarantee of any particular tax effect for Executive's
benefits under this Agreement and the Company does not guarantee that any such
benefits will satisfy the provisions of Code Section 409A or any other provision
of the Code.
(b)            Notwithstanding any provision of this Agreement to the contrary,
if Executive is determined to be a Specified Employee as of the Termination
Date, then, to the extent required pursuant to Code Section 409A, payments due
under this Agreement that are deemed to be deferred compensation shall be
subject to a six-month delay following the Termination Date; and all delayed
payments shall be accumulated and paid in a lump-sum payment as of the first day
of the seventh month following the Termination Date (or, if earlier, as of
Executive's death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six-month period.  Any portion of the benefits
hereunder that were not otherwise due to be paid during the six-month period
following the Termination Date shall be paid to Executive in accordance with the
payment schedule established herein.
 
21.            Scope of Company and Affiliate Obligations.  Although the Company
and its Affiliates may have jointly obligated themselves to Executive under
certain provisions of this Agreement, in no event shall Executive be entitled to
more than what is explicitly provided for hereunder, such that no duplicative
payments shall be provided under this Agreement.
 
22.            Construction.
(a)            In this Agreement, unless otherwise stated, the following uses
apply: (i) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(ii) in computing periods from a specified date to a later specified date, the
words "from" and "commencing on" (and the like) mean "from and including," and
the words "to," "until," and "ending on" (and the like) mean "to, and
including"; (iii) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (iv) indications of
time of day are based upon the time applicable to the location of the principal
headquarters of the Company; (v) the words "include," "includes," and
"including" (and the like) mean "include, without limitation," "includes,
without limitation," and "including, without limitation," (and the like)
respectively; (vi) all references to preambles, recitals, sections, and exhibits
are to preambles, recitals, sections, and exhibits in or to this Agreement;
(vii) the words "hereof," "herein," "hereto," "hereby," "hereunder," (and the
like) refer to this Agreement as a whole (including exhibits); (viii) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (ix) all words used shall be construed
to be of such gender or number as the circumstances and context require; (x) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (xi) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.
(b)            If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
(c)            The various covenants and provisions of this Agreement are
intended to be severable and to constitute independent and distinct binding
obligations.
(d)            Without limiting the generality of the foregoing, if the scope of
any covenant contained in this Agreement is too broad to permit enforcement to
its full extent, such covenant shall be enforced to the maximum extent permitted
by law, and such scope may be judicially modified accordingly.
(e)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same Agreement.
 
23.            Definitions.  As used in this Agreement, the terms defined in
this Section 23 have the meanings set forth below.
(a)            "1934 Act" means the Securities Exchange Act of 1934.
(b)            "Affiliate" means each Business Entity that, directly or
indirectly, is controlled by, controls, or is under common control with, the
Company, where "control" means (i) the ownership of more than 50% of the Voting
Securities or other voting or equity interests of any Business Entity, or (ii)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Business Entity.
(c)            "Agreement" means this employment agreement, made and entered
into as of the Effective Date, by and between the Parties.
(d)            "Annual Base Salary" has the meaning set forth in Section 3(a).
(e)            "Bank" means Los Alamos National Bank, a national chartered bank
with its main office located in Los Alamos, New Mexico.
(f)            "Bank Board" means the Board of Directors of the Bank.
(g)            "Board" means the Board of Directors of the Company.
(h)            "Business Entity" means any corporation, partnership, limited
liability company, joint venture, association, partnership, business trust or
other business entity.
(i)            "Change in Control" means the first to occur of the following:
(i)
The consummation of the acquisition by any "person" (as such term is defined in
Section 13(d) or 14(d) of the 1934 Act) of "beneficial ownership" (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of more than 50% of the
combined voting power of the then outstanding Voting Securities of the Company;

(ii)
During any 12-month period, the individuals who, as of the Effective Date, are
members of the Board cease for any reason to constitute a majority of the Board,
unless the election, or nomination for election by the Company's shareholders,
of any new director was approved by a vote of a majority of the Board, in which
case such new director shall, for purposes of this Agreement, be considered as a
member of the Board; or

(iii)
The consummation by the Company of: (A) a merger or consolidation if the
Company's shareholders immediately before such merger or consolidation do not,
as a result of such merger or consolidation, own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding Voting Securities
of the entity resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the Voting
Securities of the Company outstanding immediately before such merger or
consolidation; or (B) a complete liquidation or dissolution of, or an agreement
for the sale or other disposition of all or substantially all of the assets of,
the Company.

Notwithstanding any provision of this definition to the contrary, a Change in
Control shall not be deemed to have occurred solely because more than 50% of the
combined voting power of the then outstanding securities of the Company are
acquired by (A) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or an Affiliate or (B) any
corporation that, immediately prior to such acquisition, is owned directly or
indirectly by the Company's shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision of this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation under Code Section 409A and the settlement of or distribution of
such amount or benefit is to be triggered by a Change in Control, then such
settlement or distribution shall be subject to the event constituting the Change
in Control also constituting a "change in control event" under Code Section
409A.
(j)            "Code" means the Internal Revenue Code of 1986.
(k)            "Company" means Trinity Capital Corporation, a New Mexico
corporation.
(l)            "Company Proprietary and Intellectual Property" means all
products, systems, methods, procedures, techniques, manuals, databases, plans,
lists, inventions, discoveries, innovations, improvements, enhancements,
concepts, ideas, and software conceived, created, compiled, or otherwise
developed by the Company or its Affiliates and/or comprised, in whole or part,
of Confidential Information, together with all patent rights, copyrights,
trademarks, service marks, trade name rights and other source identifiers, trade
secrets, and other intellectual property and property rights therein, if any.
(m)            "Company Work Product" means all products, systems, methods,
procedures, techniques, manuals, databases, plans, lists, inventions,
discoveries, innovations, improvements, enhancements, concepts, ideas, and
software conceived, created, compiled, or otherwise developed by Executive in
the course of Executive's employment with the Company or its Affiliates and/or
comprised, in whole or part, of Confidential Information, together with all
patent rights, copyrights, trademarks, service marks, trade name rights, trade
secrets, and other intellectual property and propriety rights therein, if any.
 Notwithstanding the foregoing sentence, to the extent required by applicable
state statute, Company Work Product shall not include (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive's exposure to any Confidential Information.
(n)            "Competitor" means a bank, savings bank, savings and loan
association, credit union, or similar financial institution.
(o)            "Confidential Information" means confidential or proprietary
non-public information concerning the Company or its Affiliates, including
research, development, designs, formulae, processes, specifications,
technologies, marketing materials, financial and other information concerning
customers and prospective customers, customer lists, records, data, computer
programs, source codes, object codes, database structures, trade secrets,
proprietary business information, pricing and profitability information,
policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation, and other information not generally available to the public.
(p)            "Covered Period" means the period beginning six months prior to a
Change in Control and ending on the date that is 12 months after the Change in
Control.
(q)            RESERVED.
(r)            "Effective Date" means June 3, 2014.
(s)            "Employment Period" has the meaning set forth in Section 1.
(t)            "Excess Parachute Payment" has the meaning set forth in Code
Section 280G.
(u)            "Executive" means John S. Gulas.
(v)            "FDIA" means the Federal Deposit Insurance Act.
(w)            "FDIC" means the Federal Deposit Insurance Corporation.
(x)            "Good Reason" means the occurrence of any one of the following
events, unless Executive agrees in writing that such event shall not constitute
Good Reason:
(i)
A material and adverse change in the nature, scope, or status of Executive's
position, authorities, or duties from those in effect in accordance with
Section 2; provided, however, that a change in title as a result of a merger or
reorganization of the Company or the Bank, where Executive maintains a similar
level of responsibility or oversight (including, where applicable, duties with
respect to a public company officer or director), shall not constitute Good
Reason or a breach of this Agreement;

(ii)
A material reduction in Executive's then-current Annual Base Salary, or a
material reduction in Executive's aggregate benefits or other compensation plans
in effect immediately following the Effective Date;

(iii)
A relocation of Executive's primary place of employment of more than 50 miles,
which relocation also causes Executive's primary place of employment to be
located further from Executive's primary residence; or

(iv)
A material breach by the Company of this Agreement.

Notwithstanding any provision of this Good Reason definition to the contrary,
(A) prior to a Termination for Good Reason, Executive must give the Company
written notice of the existence of any condition set forth in a clause
immediately above within 90 days of its initial existence and the Company shall
have 30 days from the date of such notice in which to cure the condition giving
rise to Good Reason, if curable, and if, during such 30-day period, the Company
cures the condition giving rise to Good Reason, such condition shall not
constitute Good Reason and (B) any Termination for Good Reason must occur within
six months of the initial existence of the condition constituting Good Reason.
(y)            "Incentive Bonus" has the meaning set forth in Section 3(b).
(z)            "Involuntary Termination" means a Termination during the
Employment Period either:
(i)
By the Company other than a Termination for Cause; or

(ii)
By Executive for Good Reason.

(aa)            "Minimum Benefits" means, as applicable, the following:
(i)
Executive's earned but unpaid Annual Base Salary for the period ending on the
Termination Date;

(ii)
Executive's earned but unpaid Incentive Bonus, if any, for any completed fiscal
year preceding the Termination Date; provided, however, that Executive shall not
be entitled to any Incentive Bonus in the event of a Termination for Cause;

(iii)
Executive's accrued but unpaid vacation pay for the period ending on the
Termination Date;

(iv)
Executive's unreimbursed business expenses through and including the Termination
Date, provided that all required submissions for expense reimbursement are made
in accordance with the Company's expense reimbursement policy and within 15 days
following the Termination Date; and

(v)
The benefits, incentives, and awards described in Section 4(e)(i).

(bb)            "Online Medium" means any website, domain, social network
account or identity, blog, feed, email address, email distribution list, or
other Internet account or presence (including Instagram, Tumblr, Facebook,
Twitter, and Flicker) that incorporates, exploits, utilizes, displays, or
otherwise makes use of any of the Company Proprietary and Intellectual Property,
Company Work Product, or Confidential Information.
(cc)            "Parties" means the Company, the Bank, and Executive.
(dd)            RESERVED.
(ee)            "Promotional Work" means, without limitation, photographs,
films, clips, sketches, segments, and other media and promotional works.
(ff)            "Release" means a general release and waiver substantially in
the form attached hereto as Exhibit A.
(gg)            "Restricted Area" means the area that encompasses a 35-mile
radius from each banking or other office location of the Company and its
Affiliates.
(hh)            "Restricted Period" means a period of 18 months immediately
following a Termination, whether such Termination occurs during the Employment
Period or thereafter.
(ii)            "Restrictive Covenant" has the meaning set forth in
Section 6(c).
(jj)            "Severance Amount" means an amount equal to 100% of Executive's
Annual Base Salary as of the respective Termination.
(kk)            "Severance Restrictions" means any applicable statute, law,
regulation, or regulatory interpretation or other guidance, including
FIL-66-2010 and any related or successor FDIC guidance, that would require the
Company or any Affiliate to seek or demand repayment or return of any payments
made to Executive for any reason, including the Company, an Affiliate or their
successors later obtaining information indicating that Executive has committed,
is substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).
Additionally, the obligation to make payment of the Severance Amount as provided
herein is conditioned upon (i) the Company and the Bank obtaining any necessary
approvals from each of their primary federal regulators (including, where
applicable, FDIC concurrence), and (ii) compliance with applicable law,
including 12 C.F.R. Part 359.
(ll)            "Specified Employee" means any person who is a "key employee"
(as defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the "identification period").
 If Executive is determined to be a key employee, Executive shall be treated as
a Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period.
 For purposes of determining whether Executive is a key employee, "compensation"
means Executive's W-2 compensation as reported by the Company for a particular
calendar year.
(mm)            "Substantial Business Efforts" means marketing, promotional,
purchasing, sales, or solicitation activities undertaken on behalf of the
Company or an Affiliate, which include (i) in person and voice communications
and (ii) either or both of (A) delivery of a quote, bid, proposal, or request
for any of the foregoing or (B) visits to the site of the actual or potential
business development and other similar meetings or visits (conducted alone or
with other employees of the Company or an Affiliate), where such activities
would enjoy a reasonable prospect of success in the absence of any breach of
this Agreement.
(nn)            "Termination" means termination of Executive's employment with
the Company and all Affiliates for any reason or no reason.
(oo)            "Termination Date" means the date of Termination.
(pp)            "Termination for Cause" means a termination of Executive's
employment by the Company as a result of any of the following (in each case as
determined by the Board):
(i)
Executive's willful and continuing failure to perform Executive's obligations
hereunder, which failure is not remedied within 10 business days after receipt
of written notice of such failure from the Company;

(ii)
Executive's conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;

(iii)
Executive's breach of fiduciary responsibility;

(iv)
An act of dishonesty by Executive that is materially injurious to the Company or
an Affiliate;

(v)
Executive's engagement in one or more unsafe or unsound banking practices that
have a material adverse effect on the Company or an Affiliate;

(vi)
Executive's removal or permanent suspension from banking pursuant to Section
8(e) of the FDIA or any other applicable state or federal law;

(vii)
A material breach by Executive of this Agreement;

(viii)
An act or omission by Executive that leads to a material harm (financial or
reputational) to the Company or an Affiliate; or

(ix)
A material breach by Executive of Company policies as may be in effect from time
to time.

Further, a Termination for Cause shall be deemed to have occurred if, within 12
months following the Termination, facts and circumstances arising during the
course of such employment are discovered that would have warranted a Termination
for Cause.
Further, with respect to subsections (i), (vii), (viii), and (ix), Executive
shall be entitled to at least 30 days' prior written notice of the Company's
intention to terminate Executive's employment in a Termination for Cause, which
notice shall specify the grounds for the Termination for Cause; and Executive
shall be provided a reasonable opportunity to cure any conduct or act, if
curable, alleged as grounds for the Termination for Cause, and a reasonable
opportunity to present to the Board Executive's position regarding any dispute
relating to the existence of any grounds for Termination for Cause.
Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during (A) the pendency of any investigation by the
Board or its designee, or (B) any negotiations between the Board or its designee
and Executive regarding any actual or alleged act or omission by Executive of
the type that would warrant a Termination for Cause and any such suspension
shall not give rise to a claim of Good Reason by Executive.
(qq)            "Total Payments" has the meaning set forth in Section 4(d).
(rr)            "Voting Securities" means any securities that ordinarily possess
the power to vote in the election of directors without the happening of any
precondition or contingency.
 
24.            Survival.  The provisions of Section 6 shall survive the
termination of this Agreement.
[Signature page follows.]

--------------------------------------------------------------------------------

John S. Gulas Employment Agreement
June 3, 2014

IN WITNESS WHEREOF, each of the Company and the Bank has caused this Agreement
to be executed in its name and on its behalf, and Executive acknowledges
understanding and acceptance of, and agrees to, the terms of this Agreement, all
as of the Effective Date.
TRINITY CAPITAL CORPORATION
By:  /s/ Robert P.
Worcester                                                                                                              
Print Name:  Robert P.
Worcester                                                                                                         
Title:   Director                                                                                                             
LOS ALAMOS NATIONAL BANK
By:   /s/ Robert P. Worcester
                                                                                                             
Print Name:   Robert P.
Worcester                                                                                                             
Title:    Director                                                                                                            
JOHN S. GULAS
By:      /s/ John S.
Gulas                                                                                                          



--------------------------------------------------------------------------------

John S. Gulas Employment Agreement
June 3, 2014

EXHIBIT A
Agreement and Release and Waiver
This Agreement and Release ("Agreement") is made and entered into by and between
Trinity Capital Corporation (the "Company") and [_______________] ("Executive").
Whereas, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive's employment
with the Company and the termination of that employment; and
Whereas, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
"Employment Agreement").
Now, therefore, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the "Parties" and,
individually, each a "Party"), intending to be legally bound, hereby agree as
follows:
1.            Termination of Employment.  Executive's employment with the
Company shall terminate effective as of the close of business on
[_______________] (the "Termination Date").
2.            Compensation and Benefits.  Subject to the terms of this
Agreement, the Company shall compensate Executive under this Agreement as
follows (collectively, the "Severance Payments"):
(a)            Severance Amount.  [_______________].
(b)            Accrued Salary and Vacation.  Executive shall be entitled to a
lump sum payment in an amount equal to Executive's earned but unpaid annual base
salary and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.
(c)            Executive Acknowledgement.  Executive acknowledges that, subject
to fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits.  Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive's
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive's
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.
(d)            Withholding.  The Severance Payments shall be treated as wages
and subject to all taxes and other payroll deductions required by law.
3.            Termination of Benefits.  Except as provided in Section 2 above or
as may be required by law, Executive's participation in all employee benefit
(pension and welfare) and compensation plans of the Company shall cease as of
the Termination Date.  Nothing contained herein shall limit or otherwise impair
Executive's right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.            Release of Claims and Waiver of Rights.  Executive, on Executive's
own behalf and that of Executive's heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the "Releasees") from all liability, claims, demands, and
actions Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to Executive's execution of this Agreement (the
"Release"), including liability claims, demands, and actions:
(a)            Arising from or relating to Executive's employment or other
association with the Company, or the termination of such employment,
(b)            Relating to wages, bonuses, other compensation, or benefits,
(c)            Relating to any employment or change in control contract,
(d)            Relating to any employment law, including

(i) The United States and State of New Mexico Constitutions,

(ii) The Civil Rights Act of 1964,

(iii) The Civil Rights Act of 1991,

(iv) The Equal Pay Act,

(v) The Employee Retirement Income Security Act of 1974,

(vi) The Age Discrimination in Employment Act (the "ADEA"),

(vii) The Americans with Disabilities Act,

(viii) Executive Order 11246, and

(ix) Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

(e)            Relating to any right of payment for disability,
(f)            Relating to any statutory or contractual right of payment, and
(g)            For relief on the basis of any alleged tort or breach of contract
under the common law of the State of New Mexico or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.
Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
 Executive waives, surrenders, and shall forego any protection to which
Executive would otherwise be entitled by virtue of the existence of any such
statutes in any jurisdiction, including the State of New Mexico.
5.            Exclusions from General Release.  Excluded from the Release are
any claims or rights that cannot be waived by law, as well as Executive's right
to file a charge with an administrative agency or participate in any agency
investigation.  Executive is, however, waiving the right to recover any money in
connection with a charge or investigation.  Executive is also waiving the right
to recover any money in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal or state
agency.
6.            Covenant Not to Sue.
(a)            A "covenant not to sue" is a legal term that means Executive
promises not to file a lawsuit in court.  It is different from the release of
claims and waiver of rights contained in Section 4 above.  Besides waiving and
releasing the claims covered by Section 4 above, Executive shall never sue the
Releasees in any forum for any reason covered by the Release.  Notwithstanding
this covenant not to sue, Executive may bring a claim against the Company to
enforce this Agreement, to challenge the validity of this Agreement under the
ADEA or for any claim that arises after execution of this Agreement.  If
Executive sues any of the Releasees in violation of this Agreement, Executive
shall be liable to them for their reasonable attorneys' fees and costs
(including the costs of experts, evidence, and counsel) and other litigation
costs incurred in defending against Executive's suit.  In addition, if Executive
sues any of the Releasees in violation of this Agreement, the Company can
require Executive to return all but a sum of $100 of the Severance Payments,
which sum is, by itself, adequate consideration for the promises and covenants
in this Agreement.  In that event, the Company shall have no obligation to make
any further Severance Payments.
(b)            If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive's agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.
7.            Representations by Executive.  Executive warrants that Executive
is legally competent to execute this Agreement and that Executive has not relied
on any statements or explanations made by the Company or its attorneys.
 Executive acknowledges that Executive has been afforded the opportunity to be
advised by legal counsel regarding the terms of this Agreement, including the
Release.  Executive acknowledges that Executive has been offered at least 21
days to consider this Agreement.  After being so advised, and without coercion
of any kind, Executive freely, knowingly, and voluntarily enters into this
Agreement.  Executive acknowledges that Executive may revoke this Agreement
within seven days after Executive has signed this Agreement and acknowledges
understanding that this Agreement shall not become effective or enforceable
until seven days after Executive has signed this Agreement (the "Effective
Date"), as evidenced by the date set forth below Executive's signature on the
signature page hereto.  Any revocation must be in writing and directed to
[_______________].  If sent by mail, any revocation must be postmarked within
the seven-day period described above and sent by certified mail, return receipt
requested.
8.            Restrictive Covenants.  Section 6 of the Employment Agreement
(entitled "Restrictive Covenants"), shall continue in full force and effect as
if fully restated herein.
9.            Non-Disparagement.  Executive shall not engage in any
disparagement or vilification of the Releasees, and shall refrain from making
any false, negative, critical, or disparaging statements, implied or expressed,
concerning the Releasees, including regarding management style, methods of doing
business, the quality of products and services, role in the community, or
treatment of employees.  Executive shall do nothing that would damage the
Company's business reputation or goodwill.
10.            Company Property.
(a)            Executive shall return to the Company all information, property,
and supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.
(b)            Executive shall not, at any time on or after the Termination
Date, directly or indirectly use, access, or in any way alter or modify any of
the databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates.  Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.
11.            No Admissions.  The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.
12.            Confidentiality of Agreement.  Executive shall keep the existence
and the terms of this Agreement confidential, except for Executive's immediate
family members and Executive's legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.
13.            Non-Waiver.  The Company's waiver of a breach of this Agreement
by Executive shall not be construed or operate as a waiver of any subsequent
breach by Executive of the same or of any other provision of this Agreement.
14.            Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New Mexico, without regard to principles of
conflict of laws (whether in the State of New Mexico or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New Mexico.
15.            Legal Fees.  In the event that either Party commences mediation,
arbitration, litigation, or any similar action to enforce or protect such
Party's rights in accordance with and under this Agreement, the prevailing Party
in any such action shall be entitled to recover reasonable attorneys' fees and
costs (including the costs of experts, evidence, and counsel) and other costs
relating to such action, in addition to all other entitled relief, including
damages and injunctive relief.
16.            Entire Agreement.  This Agreement sets forth the entire agreement
of the Parties regarding the subject matter hereof, and shall be final and
binding as to all claims that have been or could have been advanced on behalf of
Executive pursuant to any claim arising out of or related in any way to
Executive's employment with the Company and the termination of that employment.
17.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
18.            Successors.  This Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns.
19.            Enforcement.  The provisions of this Agreement shall be regarded
as divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby.  If
the scope of any restriction or requirement contained in this Agreement is too
broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and Executive hereby consents that any court of
competent jurisdiction may so modify such scope in any proceeding brought to
enforce such restriction or requirement.  In addition, Executive stipulates that
breach by Executive of restrictions and requirements under this Agreement will
cause irreparable damage to the Releasees in the case of Executive's breach and
that the Company would not have entered into this Agreement without Executive
binding Executive to these restrictions and requirements.  In the event of
Executive's breach of this Agreement, in addition to any other remedies the
Company may have, and without bond and without prejudice to any other rights and
remedies that the Company may have for Executive's breach of this Agreement, the
Company shall be relieved of any obligation to provide Severance Payments and
shall be entitled to an injunction to prevent or restrain any such violation by
Executive and all persons directly or indirectly acting for or with Executive.
 Executive stipulates that the restrictive period for which the Company is
entitled to an injunction shall be extended in for a period that equals the time
period during which Executive is or has been in violation of the restrictions
contained herein.
20.            Construction.  In this Agreement, unless otherwise stated, the
following uses apply: (a) references to a statute refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words "from" and "commencing on" (and the like) mean "from
and including, " and the words "to," "until," and "ending on" (and the like)
mean "to, and including"; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day are based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words "include,"
"includes," and "including" (and the like) mean "include, without limitation,"
"includes, without limitation," and "including, without limitation," (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words "hereof," "herein," "hereto," "hereby," "hereunder,"
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.
21.            Future Cooperation.  In connection with any and all claims,
disputes, negotiations, governmental, internal or other investigations,
lawsuits, or administrative proceedings (the "Legal Matters") involving the
Company or any affiliate, or any of their current or former officers, employees
or board members (collectively, the "Disputing Parties" and, individually, each
a "Disputing Party"), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested.  The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive's business
and personal affairs.  The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.
In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.
TRINITY CAPITAL CORPORATION
By:                                                                                                                
Print
Name:                                                                                                                
Title:                                                                                                                
Date:                                                                                                                
[EXECUTIVE]
By:                                                                                                                
Print
Name:                                                                                                                
Date:                                                                                                                
897625.v2                                                                                      